Title: To James Madison from John M. Forbes, 10 December 1804 (Abstract)
From: Forbes, John M.
To: Madison, James


10 December 1804, Hamburg. “My particular friend Mr. Reuben Smith of Connecticut is desirous of obtaining an appointment to the Office of Consul of the United States for the Port of Messina & the other Ports of the Island of Sicily, in the Mediterranean.
“From a late unfortunate experience in the Case of a Ship of mine which put into that port to repair and in which I have reason to think I was defrauded out of One thousand Pounds Stg. I can bear decided testimony to the necessity of our Commerce having a Protector in that vicinity and from an intimate acquaintance with Mr. Smith for more than two years past, I can Confidently State, that no one is, in my opinion, better Calculated to fill Such a Situation with Credit to himself and advantage to our Country. To a strong mind and great Commercial experience Mr. Smith unites that fervent love of Country which is the best guarantee for the Correct & faithful performance of the Duties of the Situation he solicits.”
